PER CURIAM:
Movant-appellant appeals from the dismissal of his pro se Rule 27.26 motion. On November 7, 1974, appellant entered pleas of guilty to burglary and stealing charges. The court conducted a lengthy interrogation, accepted the pleas of guilt, and sentenced appellant to a three-year term of confinement.
The motion consisted of conclusions rather than facts. Further, the transcribed plea proceeding refutes the allegations raised by appellant or shows that they were waived.
The motion was wholly inadequate, did not require an evidentiary hearing, and negated the need for appointed counsel. Bolden v. State, 530 S.W.2d 505, 507[4] (Mo.App.1975).
An opinion would have no precedential value. Affirmed pursuant to Supreme Court Rule 84.16(b).
All concur.